Citation Nr: 1747167	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  09-35 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial rating higher than 30 percent prior to March 16, 2012, and a rating higher than 70 percent thereafter, for a service-connected psychiatric disability.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1983 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Regarding the psychiatric disability claim, the Board notes that service connection was initially award for anxiety disorder NOS and pain disorder associated with psychological factors and general medical condition, which the Veteran claimed as PTSD.  An initial 30 percent rating was assigned for the disability effective from August 2007, and an increased, 70 percent rating was assigned from March 16, 2012 to October 1, 2015.  The Veteran underwent a VA PTSD examination in October 2015, at which time the examiner determined that the Veteran no longer had a diagnosis of anxiety disorder.  The examiner identified the Veteran's current psychiatric disorder as PTSD.  Based on this evidence, the RO granted service connection for PTSD, previously rated as anxiety disorder, and assigned a 70 percent rating for the disability from October 1, 2015.  Thus, the Board has characterized the issue on appeal to reflect that the issue is the rating for the service-connected psychiatric disability, no matter the particular diagnosis.

The Board notes that the Veteran has a combined total schedular evaluation from July 15, 2014. 

The case has previously been remanded on multiple occasions.  Based on the association of VA treatment records, and a readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDINGS OF FACT

1.  Prior to March 16, 2012, the Veteran's PTSD was manifested mainly by anxiety with some sleep difficulties.

2.  Since August 28, 2015, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, thinking, and mood.

3.  Starting April 20, 2010, the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to March 16, 2012, the criteria for an initial disability rating in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  Starting March 16, 2012, the criteria for a disability rating in excess of 70 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  Starting April 26, 2010, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the notice requirements have been satisfied by adequate letters after which the appeals were readjudicated.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, Social Security Administration (SSA) disability records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in July 2008, May 2010, March 2012, and October 2015.  As discussed in greater detail below, these VA examinations with opinions are adequate upon which to adjudicate these claims, as they considered the correct facts and have sufficient rationale.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.


II.  Increased Rating

Rules and Regulations

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as 'staged ratings.'  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in 'most areas' applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Factual Background

During a July 2008 VA examination, the Veteran complained of flashbacks regarding his duties as a mortuary technician.  The examiner noted he had some mild anxiety not related to his service, but rather more to his chronic pain and disability from his physical problems.  The examiner reported he has moderate to severe insomnia which may either be primary or secondary to his pain issues.  The Veteran also complained of difficulty with irritability and decreased energy, but no crying spells.  The Veteran stated his lives with his wife and three children, takes care of personal activities of daily living without difficulty, goes to work daily, and socializes one or two times per week outside of the home.  He also attended church weekly.  The examiner noted the Veteran showed mild impairment in social, recreational, familial, and occupational adjustment as a result of his chronic pain, insomnia, and mild anxiety.  Upon mental status evaluation, the Veteran was alert, oriented, and cooperative.  There were no signs of a thought disorder, loose associations, flight of ideas, hallucinations, obsessions, compulsions, or phobias.  He was mildly anxious at most, but mainly complained of significant chronic pain.  He denied any suicidal or homicidal ideation and any major depression symptoms.  His insight and judgment were adequate and his intellectual capacity was intact.  The examiner noted he was exposed to horrifying situations in service, but other than one or two nightmares at most per week, which do not interfere with is overall level of functioning, he does not have any major problems.  He did not have any associated symptoms such as hypervigilance, interpersonal guardedness, increased startle response, difficulty concentrating, avoidance of or exaggerated response to trauma related triggers, or any detachment or estrangement from others.  He did have some decreased interest in hobbies and social activities which had to do more with his fatigue and mild to moderate anxiety and chronic pain as opposed to any other issues.  The diagnosis was pain disorder associated with psychological factors and a general medical condition with probable associated secondary sleep disturbance, and anxiety disorder mainly secondary to his chronic pain and insomnia.  The assigned GAF score was 62.  

In a November 2008 notice of disagreement, the Veteran asserted he has panic attacks more than once a week, impairment of short and long term memory (forgetting to complete tasks), and difficulty in establishing and maintaining effective work relationships.  He stated he has missed work over two and half month due to his disability.  

In a March 2009 letter, the Veteran reported that he has difficulty sleeping and wakes up in a cold sweat every two hours, averaging four hours of sleep per night due to stress and pain.  

In private treatment records dated in July 2009 and May 2010, the examiner noted no abnormalities in mood, affect, behavior coping skills, or sleep pattern.  The Veteran denied suicidal ideation or attempt, change in personality, or involvement in abusive relationships.

During a May 2010 VA examination, the Veteran reported his symptoms are sporadic.  He complained of intrusive thoughts and bad dreams.  The Veteran complained of sleep disturbance with both difficulties falling asleep and interrupted sleep.  He complained of anxiousness and stated he is short tempered some times.  He reported his interests and energy are fair.  He denied panic attacks.  The Veteran reported he was a mail carrier for 15 years and was recently let go and put on disability due to problems with his feet, knees, and back.  He reported he lives with his wife, is close with his children, has some friends, and goes to church.  Upon mental status evaluation, the Veteran was alert and cooperative, casually and appropriately dressed.  There were no lucid dissociations or flight of ideas.  His mood was calm and his affect appropriate.  He denied homicidal or suicidal ideation or intent.  There was no impairment of thought processes or communication noted.  There were no delusions, hallucinations, ideas of reference, or suspiciousness.  His memory both remote and recent appeared to be adequate.  Insight and judgment appeared to be adequate.  The diagnosis was anxiety disorder and a GAF score of 58 was assigned.  The examiner noted the Veteran has mild to moderate and persistent symptoms of anxiety disorder.  The examiner opined the Veteran's psychiatric symptoms result in some impairment of social function, but do not preclude employment, sedentary or active. 

In an October 2010 private treatment note, the Veteran complained of sleep problems and nightmares.  He stated he has social phobia and is very paranoid. 

In November 2010 the Veteran underwent a private psychological evaluation for SSA purposes.  The Veteran was noted to be uncooperative throughout the valuation and resistant to provide extensive information.  The Veteran complained of sleeping problems, "hot" flashes, and nightmares five times per week.  He denied he experienced symptoms of psychosis or mania.  When questioned about his inability to maintain employment due to his mental health problems, the Veteran asserted that his problems were all intertwined to include lack of sleep and pain.  The Veteran reported he enjoys riding his motorcycle and exercising.  He stated his mood or personality caused his inability to get along with other on a consistent basis.  The Veteran stated he was terminated due to his inability to perform his work duties, and that he was unsure if he could get along with others had he returned to work.  The examiner indicated the Veteran failed to provide ample evidence as to why he could not get along with others.  Upon mental status evaluation, the examiner noted the Veteran was alert and oriented.  He denied thoughts of harming himself or others.  He stated he experienced auditory and visual hallucinations and admitted problems with his memory.  The examiner noted that based on the examination, there was no evidence that he could not take care of himself without assistance.  The examiner indicated the Veteran's mental health problems do not preclude him from taking care of himself or responsibilities.  The examiner also indicated that there was some concern about the reliability and accuracy of the statements provided.  The examiner determined the Veteran did not provide ample evidence that his medical or mental health problems affected his ability to maintain employment.  He stated his inability to sleep and the amount of pain he was in affected his mood, but this does not related to PTSD.  He denied he experienced symptoms of depression, psychosis, or mania.  The diagnoses were rule-out adjustment disorder and PTSD. 

In a November 2010 SSA report of contact, the Veteran's wife, P. G., stated the Veteran is able to interact with friends and family members for the most part.  He has occasional mood swings which are sporadic.  He goes to church and is able to interact with other members.  She stated she is not aware of any nightmares, but sometimes he makes funny noises.  The Veteran reported he is able to communicate with friends and family members.  He has mood swings and they occur multiple times a day.  He goes to church and is able to interact with others.  He interacts with his kids and sometimes goes to his kid's sporting events.  He occasionally has problems concentrating.  He reported trouble sleeping due to nightmares and an inability to stay sleep.  

During a March 2012 VA examination, the examiner reported diagnoses of anxiety disorder and pain disorder associated with both psychological factors and a general medical condition.  The examiner noted that the Veteran's overall psychological dysfunction had worsened since his last examination.  The examiner described the Veteran's impairment as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The examiner reported that if the Veteran was physically able to work but continued to have his current level of psychiatric symptomatology, it would be anticipated that he would have a moderate to severe level of impairment of occupational reliability in productivity because of his depression, irritability, decreased stress tolerance, fatigue from lack of sleep, anxiety, and decreased motivation.  He has increasing levels of anxiety, depression, irritability, and insomnia.  He also has begun to have panic attacks about two or three times per week.  The examiner reported symptoms such as anxiety, depressed mood, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, obsessional rituals which interfere with routine activities, impaired impulse control, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintaining of minimal personal hygiene. 

The Veteran underwent a private evaluation in April 2013.  The examiner noted a diagnosis of PTSD.  The examiner described the Veteran's PTSD as manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.  

In April 2013 and February 2015 letters, the private psychologist that authored the April 2013 DBQ stated the Veteran reported that he experiences severe sleep disturbance with accompanying night sweats.  As a result, his attention, concentration, and memory are compromised.  The Veteran also has periods of anxiety and depression.  Motivation and mood are disturbed and he has difficulty with interpersonal relationships.  At home, anxiety and suspiciousness dominate so much that he feels compelled to check the doors.  These symptoms and behaviors are consistent with the diagnosis of PTSD. 

The Veteran underwent an additional psychiatric evaluation for SSA disability purposes in September 2013.  At that time the examiner noted his hygiene was excellent.  The examiner indicated he was a good historian, but his thoughts became rather gapped in memory.  Upon mental status evaluation, the examiner indicated the Veteran typically "exaggerated" his medical problem.  His impulse control has been good and he was mentally alert.  His speech was normal and rapid.  The Veteran reported philosophical thoughts about death but no suicidal ideation or intent.  He stated he has hallucinated when he saw someone standing over his bed, but admitted he may have been "half asleep."  His thought process was coherent with no flight or paucity of ideas.  There was no looseness of associations and language was goal directed.  He was oriented to time and date.  The Veteran rated his memory functioning as fair to good.  His insight was fair.  The examiner noted diagnoses of PTSD, pain disorder, and rule out memory impairment.  The examiner noted the Veteran's ability to perform simple routine repetitive tasks was very poor to nil.  His interactions with peers and coworkers is minimal, but he seemed to get along with a few people fairly well.  He would not be able to respond to supervision.  His ability to maintain concentration, persistence, and pace seemed somewhat compromised.  The examiner noted he may have mild dementia.  

During an October 2015 VA examination, the examiner reported a diagnosis of PTSD.  The examiner described the Veteran's PTSD as manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and obsessional rituals which interfere with routine activities.  The examiner noted the Veteran was alert, pleasant, cooperative, casually dressed, and appropriately groomed. 

In a March 2017 VA mental health treatment note, the Veteran reported he is quite hypervigilant and he does not like people walking behind him and at night he will check his doors more than once to make sure they are locked.  The Veteran denied low, down, or anxious mood, and denied problematic irritability or anger.  He complained of disrupted sleep, primarily due to physical pain.  He also reported history of "bad dreams" but denied nightmares.  He shared a history of panic attacks which are not a current concern as his last one was 9 to 13 months ago.  He denied suicidal behaviors and recent physical aggression toward others.  He stated he had one session with a private psychiatrist, but denied any other psychiatric treatments.  The Veteran denied current distress related to memories of service and denied intrusion symptoms.  He reported his last "bad dream" was about 1 year ago and involved strange men standing over him.  The Veteran reported he typically feels afraid and believes that other people should not be trusted and the world is a dangerous place.  The examiner noted these symptoms have led to hypervigilant behaviors and to social impairment as the Veteran feels very anxious in public places and in crowds.  He reported having a few friends, and stated he always had just a few friends.  Upon mental status evaluation, the examiner noted he was casually and appropriately dressed.  His eye contact was within normal limits.  There was no psychomotor agitation or slowing observed.  His speech was normal in pitch, rate, and volume.  His affect showed full range.  His mood was described as neutral.  His thought processes were clear, logical, and goal-directed.  There were no observations to suggest psychotic or hypo/manic symptoms.  His insight and judgment were unimpaired.  The Veteran denied self/other directed violence, ideations, plans, or intent.  The examiner noted the Veteran's symptoms appear to have improved since his last evaluation.  

Analysis

On review of the record, the Board finds that the disability picture presented by the Veteran's PTSD does not warrant a rating higher than 30 percent prior to August 28, 2015 or higher than 70 percent since thereafter.  

The evidence indicates that prior to March 16, 2012, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  The Veteran PTSD has been manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss which are suggestive of the currently assigned 30 percent disability rating.  Although the Veteran reported panic attacks more than once a week in a November 2008 letter, the Veteran specifically denied panic attacks during the May 2010 VA examination.  Additionally, there was no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; impaired judgment or abstract thinking, or any other symptoms reflective of a higher 50 percent rating.  In fact, the July 2008 VA examiner stated the Veteran's psychological disability was manifested by mild impairment in social, recreational, familial, and occupational adjustment as a result of his chronic pain, insomnia, and mild anxiety.  

Furthermore, although during this time the Veteran reported difficulty in establishing and maintaining effective work and social relationships, the Board finds this reported symptom is inconsistent with other records in the file.  Specifically, the Board notes that, in the November 2010 SSA report of contact that the Veteran and his wife reported he attends church regularly and interacts with family and friends.  Although the Veteran complained of auditory and visual hallucinations in a November 2010 private psychological evaluation for SSA purposes, the Veteran later stated this was likely a dream by indicating he was "half asleep" in a September 2013 private psychological evaluation for SSA purposes.  

Considering all the symptoms in the lay and medical evidence, the Board finds that the overall functional occupational and social impairment is contemplated by the 30 percent rating assigned during this period.

There is no indication that starting March 16, 2012, the Veteran's PTSD was manifested by total occupational and social impairment.  During this time, the Veteran's PTSD symptoms including suicidal ideation, obsessional rituals, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and inability to establish and maintain effective relationships which are suggestive of the currently assigned 70 percent disability rating.  The Board recognizes that the March 2012 VA examination indicated intermittent inability to perform activities of daily living, including maintaining of minimal personal hygiene which is a criterion found in the total (100 percent) rating category.  However, the symptom cannot be viewed in isolation of the other evidence of the Veteran's overall functioning.  The preponderance of the evidence weighs against a finding that the Veteran has had gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or any other symptoms (in the rating criteria or otherwise) reflective of a higher total disability rating.  Furthermore, the October 2015 VA examiner and March 2017 VA psychologist indicated the Veteran was neatly groomed, casually dressed, oriented, and had normal speech.  Additionally, the Veteran lived with his wife and maintained relationships with his children and few friends.  

Considering the symptoms in the lay and medical evidence, the Board finds that the overall functional occupational and social impairment is contemplated by the 70 percent rating assigned during this period.

The Board has carefully considered the level of impairment contemplated by the various levels delineated in the rating schedule and found that the evidence indicates that the overall level of disability most nearly approximates that already assigned.  In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's PTSD.  There is no period during which the preponderance of the evidence showed that a higher rating was warranted, or that further staged ratings were warranted.

III.  TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  38 C.F.R. § 4.16(a).  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Prior to May 26, 2010, the Veteran was service connected for limitation of motion lumbar spine, rated 40 percent disabling; bilateral pes planus, rated 30 percent disabling; anxiety disorder (later categorized as PTSD), rated 30 percent disabling; chondromalacia and degenerative joint disease of the right knee, rated 10 percent disabling; chondromalacia and degenerative joint disease of the right knee; rated 10 percent disabling; and, tinnitus, rated 10 percent disabling.  The combined disability rating was 80 percent disabling.  Effective May 26, 2010, the Veteran's ratings right and left knee disabilities were each increased to 20 percent disabling.  As such, the Veteran's combined disability rating increased to 90 percent disabling.  Effective March 16, 2012, the Veteran's rating for PTSD was increased to 70 percent disabling; however, this did not affect the combined disability rating.  

As noted above, starting July 15, 2014, the Veteran is assigned a combined total schedular evaluation.  Thus, he meets the preliminary schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) due to his service-connected disabilities.  Id.  

In this case, the evidence supports a finding that the Veteran was not capable of substantially gainful employment as a result of his service-connected disabilities starting April 26, 2010, the day he retired from the Postal Service.   

The Veteran submitted a formal claim for TDIU dated in November 2007.  The Veteran reported he is unable to work due to his service-connected back and feet disabilities.  He reported he was a letter carrier from May 1995 to present, and that he had missed 10 to 13 weeks of work due to illness.  He reported he has a high school education and one year of college. 

In a July 2008 VA feet examination, the examiner reported the Veteran was employed full time as a letter carrier.  The examiner indicated the Veteran's feet cause significant effects on his general occupation resulting in increased absenteeism.  The examiner stated that the Veteran is unable to stand long and he missed 12 months of work in the last year due to foot pain.   

The Veteran's feet were evaluated privately in April 2010.  The examiner noted the Veteran has been under the care of a private podiatrist.  He has had some kind of electric therapy, multiple corticosteroid injections, orthotics, and ibuprofen.  He has exhausted all conservative care.  The injections were minimally beneficial and the orthotics were of no benefit.  He is on chronic light duties and is unable to perform any weightbearing activities.  The examiner stated that while he has symptomatic flat feet, his debilitating complaints are that of recalcitrant plantar fasciitis.  Because of his requirements through the postal service, his pain has gotten so severe that he is unable to fulfill his requirement required by his employer.  His symptoms have progressed per the Veteran's statements.  The examiner stated that he should be kept out of work until he sees an attending to consider further intervention. 

The Veteran submitted a formal claim for TDIU dated in April 2010.  The Veteran stated that his doctor wrote him out of work due to his service-connected feet disabilities.  He stated he had surgery on his feet and injections.  He reported he is scheduled for another surgery in May.  He asserted he is not able to work or walk.  The Veteran indicated he last worked full time in April 2010 and at that time he was given limited duty.  

In a May 2010 letter, the Veteran reported he was medically retired from the Postal Service as of April 2010.  He asserted that he is unable to work or walk and he has extreme severe plantar fasciitis and severe limitation f motion of the lumbar spine along with extreme chondromalacia and degenerative joint disease of the right and left knees. 

In a May 2010 private treatment note the examiner stated that the Veteran would have a difficult time participating in any duty that requires significant standing and walking.  From a foot standing point, he could participate in a job that is sedentary with limited standing and walking. 

The Veteran underwent a private physical examination for SSA purposes in October 2010.  The examiner noted the Veteran had overall mild postural limitation, but has functional abilities. 

In a November 2010 private psychiatric evaluation for SSA purposes, the examiner determined that the Veteran did not provide ample evidence that his medical or mental health problems affected his ability to maintaining employment. 

In a March 2012 VA spine examination report, the examiner indicated the Veteran is unable to do sustained or strenuous work, but could do limited or sedentary work.  

In a March 2012 VA feet examination report, the examiner indicated the Veteran's pes planus and plantar fasciitis would prevent strenuous or sustained work requiring being on feet.  However, the Veteran should be able to do sedentary work.  

In a March 2010 VA mental disorders examination report, the examiner noted that if the Veteran was physically able to work, but continued to have his current level of psychiatric symptomatology, it would be anticipated that he would have a moderate to severe level of impairment of occupational reliability in productivity because of his depression, irritability, decreased stress tolerance, fatigue from lack of sleep, anxiety, and decreased motivation. 

April 2013 and February 2015 letters from the J. W. PhD., indicate the Veteran is unable to function in an employment capacity. 

In a July 2015 private vocational assessment, the evaluator determined that the Veteran's physical disabilities would not prevent him from performing a sedentary occupation, but his PTSD is a serious disabling condition and will have a significant negative vocational impact.  The evaluator opined the Veteran is unable to secure, follow, or maintain a substantially gainful occupation as a result of his service-connected disabilities.  

Resolving all doubt in favor of the Veteran, from April 20, 2010, the date the Veteran reported he retired from the Postal Service, the probative evidence of record demonstrates that he was unemployable or capable of no more than marginal employment due to his service-connected disabilities.  Accordingly, the criteria for a TDIU from April 20, 2010 are met. 

As discussed above,  the grant of TDIU is based on the consideration of multiple service-connected disabilities.  Beginning July 15, 2014, the issue of TDIU is moot based on the schedular 100 percent combined rating; as the TDIU is based on multiple service-connected disabilities, special monthly compensation based on statutory housebound criteria is not raised.


ORDER

Entitlement to an initial rating higher than 30 percent prior to March 16, 2012, and a rating higher than 70 percent thereafter, for a service-connected psychiatric disorder is denied.

From April 20, 2010, entitlement to a total disability rating due to individual unemployability (TDIU) is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


